Exhibit 10.2

 

ROYALTY RIGHT AGREEMENT

 

{FOR USE ONLY IN FIRST CLOSING DATE AGREEMENT: dated as of AUGUST 31, 2016}

 

{FOR USE ONLY IN SECOND CLOSING DATE AGREEMENT: dated as of          , 201  }

 

between

 

EGALET CORPORATION

 

and

 

THE PURCHASER NAMED HEREIN

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

RULES OF CONSTRUCTION AND DEFINED TERMS

 

 

 

Section 1.1

Rules of Construction and Defined Terms

1

 

 

 

ARTICLE II

ROYALTY RIGHT

 

 

 

Section 2.1

Sale of Royalty Right

1

Section 2.2

Payment Procedures

1

Section 2.3

Notice of {FOR USE ONLY IN SECOND CLOSING DATE AGREEMENT:First Sale Date}{FOR
USE ONLY IN FIRST CLOSING DATE AGREEMENT:ARYMO ER™ Approval}

2

Section 2.4

Information Rights

2

Section 2.5

Audit Rights

2

Section 2.6

Transferability of Royalty Right

3

Section 2.7

Allocation of Purchase Price

3

Section 2.8

No Partnership or Joint Venture

3

 

 

 

ARTICLE III

MERGERS

 

 

 

Section 3.1

Mergers

4

 

 

 

ARTICLE IV

CONFIDENTIALITY

 

 

 

Section 4.1

Confidentiality

4

 

 

 

ARTICLE V

SURVIVAL OF CERTAIN PROVISIONS

 

 

 

Section 5.1

Survival of Certain Provisions

5

 

 

 

ARTICLE VI

NOTICES

 

 

 

Section 6.1

Notices

5

 

 

 

ARTICLE VII

SUCCESSORS AND ASSIGNS

 

 

 

Section 7.1

Successors and Assigns

6

 

i

--------------------------------------------------------------------------------


 

ARTICLE VIII

SEVERABILITY

 

 

 

Section 8.1

Severability

6

 

 

 

ARTICLE IX

WAIVER OF JURY TRIAL

 

 

 

Section 9.1

WAIVER OF JURY TRIAL

6

 

 

 

ARTICLE X

GOVERNING LAW; CONSENT TO JURISDICTION

 

 

 

Section 10.1

Governing Law; Consent to Jurisdiction

6

 

 

 

ARTICLE XI

COUNTERPARTS

 

 

 

Section 11.1

Counterparts

7

 

 

 

ARTICLE XII

TABLE OF CONTENTS AND HEADINGS

 

 

 

Section 12.1

Table of Contents and Headings

7

 

 

 

ARTICLE XIII

TAX MATTERS; TAX DISCLOSURE

 

 

 

Section 13.1

Tax Matters

7

Section 13.2

Tax Disclosure

8

 

 

 

Annex A

Rules of Construction and Defined Terms

 

 

ii

--------------------------------------------------------------------------------


 

ROYALTY RIGHT AGREEMENT

 

{FOR USE ONLY IN FIRST CLOSING DATE AGREEMENT: Dated as of August 31, 2016}

 

{FOR USE ONLY IN SECOND CLOSING DATE AGREEMENT: Dated as of           , 201  }

 

To the Purchaser named on the signature page hereto

 

Ladies and Gentlemen:

 

Egalet Corporation, a Delaware corporation (the “Seller”), hereby covenants and
agrees with you as follows:

 

ARTICLE I
RULES OF CONSTRUCTION AND DEFINED TERMS

 

Section 1.1                                          Rules of Construction and
Defined Terms.  The rules of construction set forth in Annex A shall apply to
this Royalty Right Agreement and are hereby incorporated by reference into this
Royalty Right Agreement as if set forth fully in this Royalty Right Agreement. 
Capitalized terms used but not otherwise defined in this Royalty Right Agreement
shall have the respective meanings given to such terms in Annex A, which is
hereby incorporated by reference into this Royalty Right Agreement as if set
forth fully in this Royalty Right Agreement.

 

ARTICLE II
ROYALTY RIGHT

 

Section 2.1                                          Sale of Royalty Right.  The
Seller hereby sells to the purchaser named on the signature page hereto
(together with any Person to whom the Royalty Right is Transferred pursuant to
the terms hereof, the “Purchaser”) the Royalty Right in consideration for the
consideration set forth in Section 2.7(b).  The Royalty Right shall only be
evidenced by this Royalty Right Agreement and shall not be evidenced by a
certificate or other instrument.

 

Section 2.2                                          Payment Procedures.  (a) On
or prior to each Royalty Right Payment Date, the Seller shall (i) pay, by wire
transfer in immediately available funds in U.S. dollars to the Purchaser
Account, the Royalty Right Payment Amount with respect to the corresponding
Royalty Right Period and (ii) deliver to the Purchaser a report (a “Report”)
setting forth (A) such Royalty Right Payment Amount and (B) the Net Sales of the
Product for such Royalty Right Period, calculated in reasonable detail.  Each
Report and the contents thereof shall be subject to the Confidentiality
Agreement.

 

(b)                                 The Seller shall be entitled to withhold
taxes from any payments under the Royalty Right as required under applicable Law
unless, and solely to the extent, the Purchaser provides an IRS Form W-9
certifying that it is a U.S. person or an appropriate IRS Form W-8 claiming the
benefits of an applicable income tax treaty pursuant to which the Purchaser is

 

1

--------------------------------------------------------------------------------


 

entitled to a complete exemption from U.S. federal income tax in respect of
royalty income and “other income” (each, a “Tax Exemption Form”).  In the event
any Tax Exemption Form delivered to the Seller by the Purchaser expires or
becomes obsolete or inaccurate in any respect, the Purchaser shall promptly
provide an updated Tax Exemption Form or notify the Seller in writing of the
Purchaser’s legal inability to do so (in which case the Seller shall be entitled
to withhold from payments made to the Purchaser).

 

Section 2.3                                          Notice of {FOR USE ONLY IN
SECOND CLOSING DATE AGREEMENT:First Sale Date}{FOR USE ONLY IN FIRST CLOSING
DATE AGREEMENT:ARYMO ER™ Approval}.  {FOR USE ONLY IN SECOND CLOSING DATE
AGREEMENT:Within fifteen (15) days following the occurrence of the First Sale
Date, the Seller shall provide notice in writing to the Purchaser of the date on
which the First Sale Date occurred (the “First Sale Notice”).}{FOR USE ONLY IN
FIRST CLOSING DATE AGREEMENT:The Seller shall provide notice in writing to the
Purchaser of the date (if any) on which ARYMO ER™ is approved by the FDA, such
notice to be provided within fifteen (15) days of any such approval.}

 

Section 2.4                                          Information Rights.  Upon
the Purchaser’s prior written request, the Seller shall meet at reasonable times
during normal business hours with the Purchaser up to two times per calendar
year to discuss the content of any Report {FOR USE ONLY IN SECOND CLOSING DATE
AGREEMENT:or First Sale Notice} (or reasons for the lack of any Report {FOR USE
ONLY IN SECOND CLOSING DATE AGREEMENT:or First Sale Notice}).  The Seller shall
promptly furnish to the Purchaser all relevant information and documentation in
connection with this Royalty Right Agreement that the Purchaser may reasonably
request in connection with {FOR USE ONLY IN SECOND CLOSING DATE AGREEMENT:the
determination of whether or when the First Sale Date occurred and} whether the
calculation of Net Sales of the Product or a Royalty Right Payment Amount is in
error.  The Seller agrees to maintain books and records relevant to the
calculation of Net Sales of the Product and Royalty Right Payment Amounts.  Any
information or documentation provided or made available by the Seller pursuant
to this Section 2.4 shall be subject to the Confidentiality Agreement.

 

Section 2.5                                          Audit Rights.  Subject to
reasonable advance written notice from the Purchaser within six (6) months of
each Royalty Right Payment Date, the Seller shall permit the Purchaser and an
independent accounting firm of national reputation chosen by the Purchaser to
have access during normal business hours to the books and records of the Seller
as may be reasonably necessary to audit the calculation of Net Sales and Royalty
Right Payment Amounts (or reasons for the lack of any calculation therefor) for
the applicable Royalty Right Period pertaining to such Royalty Right Payment
Date.  Any such audit shall be at the expense of the Purchaser; provided,
however, that if any such audit reveals a discrepancy of at least 5% of a
Royalty Right Payment Amount, then the cost of such audit shall instead be borne
by the Seller.  In the event that any audit reveals an underpayment of any
Royalty Right Payment Amount, then the underpayment amount shall be paid within
thirty (30) days after Purchaser makes a demand therefor, plus interest thereon
if such amount is in excess of five percent (5%) of the amount that actually
should have been paid.  Such interest shall be calculated from the date such
amount was due until the date such amount is actually paid, at the rate of
one-half percent (0.5%) over the prime rate of interest as published in The Wall
Street Journal, Eastern Edition, in effect on the date such amount was due.  The
independent accounting firm conducting any audit pursuant to

 

2

--------------------------------------------------------------------------------


 

this Section 2.5 shall agree to be bound by the terms of the Confidentiality
Agreement or shall otherwise agree to confidentiality provisions acceptable to
the Seller.  Any books and records, information or other documentation provided
or made available by the Seller pursuant to this Section 2.5 shall be subject to
the Confidentiality Agreement.

 

Section 2.6                                          Transferability of Royalty
Right.  Subject to final sentence of this Section 2.6, at the option of the
Purchaser, the Royalty Right may be Transferred, in whole but not in part, but
only in compliance with applicable Laws and upon three (3) Business Days’ notice
to the Seller.  Any request to Transfer the Royalty Right must be in writing and
accompanied by a written instrument or instruments of Transfer and any other
documentation reasonably requested by the Seller (including a Confidentiality
Agreement executed by the transferee and any new information in respect of the
Purchaser Account contemplated by the definition thereof) in a form reasonably
satisfactory to the Seller.  Upon receipt of such written request and other
instruments and documentation reasonably satisfactory to the Seller, the Seller
shall recognize the requested Transfer, and Seller’s recognition of any such
Transfer shall not be unreasonably withheld, delayed or conditioned.  Any duly
Transferred Royalty Right shall be the valid obligation of the Seller,
evidencing the same right and entitling the transferee to the same benefits and
rights under this Royalty Right Agreement as those previously held by the
transferor.  Any Transfer of the Royalty Right shall be without charge (other
than the cost of any transfer tax, which shall be the responsibility of the
transferor).  Notwithstanding anything to the contrary herein, the consent of
the Seller shall be required with respect to, and the Seller shall have the
right to decline to consent to and recognize, any Transfer that is proposed to
be made to any Person that the Seller reasonably determines is a competitor of
the Seller.

 

Section 2.7                                          Allocation of Purchase
Price.  The Seller and the Purchaser hereby acknowledge and agree that the Notes
issued to the Purchaser (or its Affiliate) and the Royalty Right sold by the
Seller to the Purchaser on the date hereof constitute an “investment unit” for
purposes of Section 1273(c)(2) of the Code.  In accordance with
Section 1273(b)(2) of the Code and Section 1273(c)(2)(A) of the Code, the issue
price of the investment unit is 100% of the principal amount of such Notes. 
Allocating that issue price between such Notes and such Royalty Right based on
their relative fair market values, as required by Section 1273(c)(2)(B) of the
Code and U.S. Treasury Regulations Section 1.1273-2(h)(1), results in (a) such
Notes having an issue price of 92.75% of the principal amount of such Notes and
(b) such Royalty Right having a purchase price of 7.25% of the principal amount
of such Notes.  The Seller and the Purchaser agree to prepare their respective
U.S. federal income tax returns, statements and reports, as the case may be, in
a manner consistent with the foregoing agreement.

 

Section 2.8                                          No Partnership or Joint
Venture.  For the avoidance of doubt, the Royalty Right shall not represent any
equity or ownership interest in the Seller or have any voting, management or
dividend rights.  The Seller and the Purchaser are not partners, associates or
joint venturers with each other, and nothing herein shall be construed to impose
any liability as such on either of them or make them a partnership, an
association, a joint venture or any other kind of entity or legal form.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III
MERGERS

 

Section 3.1                                          Mergers.  The Seller shall
not, directly or indirectly, consolidate, amalgamate or merge with or into or
wind up or convert into (whether or not the Seller is the surviving Person), or
sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets in one or more related
transactions, to any Person unless (a) the Seller is the surviving Person or the
Person formed by or surviving any such consolidation, amalgamation, merger,
winding up or conversion (if other than the Seller) or to which such sale,
assignment, transfer, lease, conveyance or other disposition shall have been
made is a corporation, partnership or limited liability company organized or
existing under the Laws of the United States of America, any state thereof or
the District of Columbia (the Seller or such Person, as the case may be, being
herein called the “Successor Company”), (b) the Successor Company (if other than
the Seller) expressly assumes all the obligations of the Seller under this
Royalty Right Agreement pursuant to documents or instruments in form reasonably
satisfactory to the Purchaser, (c) no default by the Seller of its obligations
under this Royalty Right Agreement shall have occurred and be continuing and
(d) the Seller shall have delivered to the Purchaser an Officer’s Certificate
stating that such consolidation, amalgamation, merger, winding up, conversion,
sale, assignment, transfer, lease, conveyance or other disposition and such
documents or instruments (if any) comply with this Royalty Right Agreement.  The
Successor Company (if other than the Seller) shall succeed to, and be
substituted for, the Seller under this Royalty Right Agreement, and in such
event the Seller will automatically be released and discharged from its
obligations under this Royalty Right Agreement.

 

ARTICLE IV
CONFIDENTIALITY

 

Section 4.1                                          Confidentiality.  Except as
otherwise required by applicable Law or judicial or administrative proceedings
(by oral questions, interrogatories, requests for information or documents,
subpoena, civil investigation demand or similar process) or the rules and
regulations of any securities exchange or trading system or any Governmental
Authority or pursuant to requests from regulatory agencies having oversight over
the Seller and except as otherwise set forth in this Section 4.1, the Seller
will, and will cause each of its Affiliates, directors, officers, employees,
agents, representatives and similarly situated persons who receive such
information to, treat and hold as confidential and not disclose to any Person
any and all Confidential Information furnished to it by the Purchaser, as well
as the information on the signature page to this Royalty Right Agreement, and to
use any such Confidential Information and other information only in connection
with this Royalty Right Agreement and the transactions contemplated hereby. 
Notwithstanding the foregoing, the Seller may disclose such information solely
on a need-to-know basis and solely to its members, directors, employees,
managers, officers, agents, brokers, advisors, lawyers, bankers, trustees,
representatives, investors, co-investors, insurers, insurance brokers,
underwriters and financing parties; provided, however, that such Persons shall
be informed of the confidential nature of such information and shall be
obligated to keep such Confidential Information and other information
confidential pursuant to obligations of confidentiality no less onerous than
those set forth herein.  Except as otherwise required by applicable Law or
judicial or administrative proceedings (by oral questions,

 

4

--------------------------------------------------------------------------------


 

interrogatories, requests for information or documents, subpoena, civil
investigation demand or similar process) or the rules and regulations of any
securities exchange or trading system or any Governmental Authority or pursuant
to requests from regulatory agencies having oversight over the Seller, in no
event shall the Purchaser’s name (in any variation) be used in any public
announcement or filing, or in any type of mail or electronic distribution
intended for an audience that is not solely limited to the Affiliates of the
Seller.  Except as required by applicable Law or judicial or administrative
proceedings (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigation demand or similar process) or the
rules and regulations of any securities exchange or trading system or any
Governmental Authority or pursuant to requests from regulatory agencies having
oversight over the Seller, neither the Seller nor any of its Affiliates shall
disclose to any Person, or use or include in any public announcement or any
public filing, the identity of any shareholders, members, directors or
Affiliates of the Purchaser, without the prior written consent of such
shareholder, member, director or Affiliate.

 

ARTICLE V
SURVIVAL OF CERTAIN PROVISIONS

 

Section 5.1                                          Survival of Certain
Provisions.  The covenants and agreements contained in this Royalty Right
Agreement shall survive (a) the execution and delivery of this Royalty Right
Agreement and (b) any Transfer by the Purchaser of the Royalty Right or any
interest therein.  All such provisions are binding upon and may be relied upon
by the Purchaser, regardless of any investigation made at any time by or on
behalf of the Purchaser.  All statements contained in any certificate or other
instrument delivered by or on behalf of either party hereto pursuant to this
Royalty Right Agreement shall be deemed to have been relied upon by the other
party hereto and shall survive the consummation of the transactions contemplated
hereby regardless of any investigation made by or on behalf of any such party. 
This Royalty Right Agreement and the Purchase Agreement embody the entire
agreement and understanding between the parties hereto and supersede all prior
agreements and understandings relating to the subject matter hereof, other than
the separate Confidentiality Agreement entered into between the Purchaser (or
its Affiliate) and the Seller relating to the transactions contemplated hereby.
The Royalty Right shall remain in full force and effect following any Change of
Control (as defined in that certain Indenture, dated as of the date hereof, by
and among the Seller, Egalet US Inc., Egalet Ltd., and U.S. Bank National
Association, as trustee and collateral agent).

 

ARTICLE VI
NOTICES

 

Section 6.1                                          Notices.  All statements,
requests, notices and agreements hereunder shall be in writing and delivered by
hand, mail, email, overnight courier or telefax as follows:

 

(a)                if to the Purchaser, as set forth on the signature
page hereto; and

 

5

--------------------------------------------------------------------------------


 

(b)                if to the Seller, to:

 

Egalet Corporation
600 Lee Road, Suite 100
Wayne, Pennsylvania 19087
Attention:                                        Stan Musial, Chief Financial
Officer

Paul Varki, General Counsel

Facsimile:                                        (484) 580-6230
Email:                                                          
smusial@egalet.com

pvarki@egalet.com

 

ARTICLE VII
SUCCESSORS AND ASSIGNS

 

Section 7.1                                          Successors and Assigns. 
This Royalty Right Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors, permitted assignees and
permitted transferees.  The Seller may not assign any of its rights or
obligations hereunder or any interest herein without the prior written consent
of the Purchaser, other than in accordance with the terms of Section 3.1.

 

ARTICLE VIII
SEVERABILITY

 

Section 8.1                                          Severability.  Any
provision of this Royalty Right Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by Law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

ARTICLE IX
WAIVER OF JURY TRIAL

 

Section 9.1                                          WAIVER OF JURY TRIAL.  TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE PURCHASER AND THE SELLER HEREBY
WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS ROYALTY
RIGHT AGREEMENT.

 

ARTICLE X
GOVERNING LAW; CONSENT TO JURISDICTION

 

Section 10.1                                   Governing Law; Consent to
Jurisdiction.  THIS ROYALTY RIGHT AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF

 

6

--------------------------------------------------------------------------------


 

NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.  To the extent permitted by
applicable Law, the parties hereto hereby submit to the non-exclusive
jurisdiction of the federal and state courts of competent jurisdiction in the
Borough of Manhattan in The City of New York in any suit or proceeding arising
out of or relating to this Royalty Right Agreement or the transactions
contemplated hereby.

 

ARTICLE XI
COUNTERPARTS

 

Section 11.1                                   Counterparts.  This Royalty Right
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same Royalty Right Agreement.  Any counterpart may be executed by
facsimile or other electronic transmission, and such facsimile or other
electronic transmission shall be deemed an original.

 

ARTICLE XII
TABLE OF CONTENTS AND HEADINGS

 

Section 12.1                                   Table of Contents and Headings. 
The Table of Contents and headings of the Articles and Sections of this Royalty
Right Agreement have been inserted for convenience of reference only, are not to
be considered a part hereof and shall in no way modify or restrict any of the
terms or provisions hereof.

 

ARTICLE XIII
TAX MATTERS; TAX DISCLOSURE

 

Section 13.1                                   Tax Matters.  The Seller and the
Purchaser intend that the Royalty Right be treated for U.S. federal, state and
local tax purposes as a contractual right to receive the Royalty Right Payment
Amounts, if any.  The Seller and the Purchaser do not intend that the Royalty
Right be treated as an equity or ownership interest in the Seller or that any
amount allocated to the Royalty Right pursuant to Section 2.7 be treated as a
contribution to capital, and neither the Seller nor the Purchaser shall take any
action inconsistent with such treatment.  The Purchaser shall treat the Royalty
Right Payment Amounts, if any, as ordinary income for U.S. federal, state and
local tax purposes, and neither the Seller nor the Purchaser shall take any
action inconsistent with such treatment.  So long as the Purchaser shall have
delivered to the Seller a properly completed IRS Form W-9, IRS Form W-8BEN or
IRS Form W-8BEN-E (in any case, specifying that the Purchaser is entitled to the
benefits of an applicable income tax treaty and is entitled to a zero rate of
withholding under the “Royalty” and “Other Income” articles of such treaty) or
IRS Form W-8ECI and certifying, to the extent required, that the Purchaser is
not subject to the withholding tax imposed under Sections 1471 through 1474 of
the Code and the regulations thereunder, the Seller shall not withhold U.S.
federal income tax on any Royalty Right Payment Amount.  After the end of each
calendar year, but not later than the latest date permitted by applicable Law,
the Seller shall timely prepare and timely file, deliver and furnish, as the
case may be, IRS Forms 1042 and IRS Forms 1099, as applicable, with respect to
any payments of the Royalty Right Payment Amounts.

 

7

--------------------------------------------------------------------------------


 

Section 13.2                                   Tax Disclosure.  Notwithstanding
anything expressed or implied to the contrary herein, the Purchaser, on the one
hand, and the Seller, on the other hand, and its respective employees,
representatives and agents may disclose to any and all Persons, without
limitation of any kind, the tax treatment and the tax structure of the
transactions contemplated by this Royalty Right Agreement and the agreements and
instruments referred to herein and all materials of any kind (including opinions
or other tax analyses) that are provided to such Person relating to such tax
treatment and tax structure; provided, however, that neither such Person nor any
employee, representative or other agent thereof shall disclose any other
information that is not relevant to understanding the tax treatment and tax
structure of such transactions (including the identity of any party and any
information that could lead another to determine the identity of any party) or
any other information to the extent that such disclosure could reasonably result
in a violation of any Law relating to federal or state securities matters.  For
these purposes, the tax treatment of the transactions contemplated by this
Royalty Right Agreement and the agreements and instruments referred to herein
means the purported or claimed U.S. federal or state tax treatment of such
transactions.  Moreover, the tax structure of the transactions contemplated by
this Royalty Right Agreement and the agreements and instruments referred to
herein includes any fact that may be relevant to understanding the purported or
claimed U.S. federal or state tax treatment of such transactions.

 

{SIGNATURE PAGE FOLLOWS}

 

8

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of this Royalty Right
Agreement, kindly sign and return to us one of the counterparts hereof,
whereupon it will become a binding agreement among us and you in accordance with
its terms.

 

 

Very truly yours,

 

 

 

EGALET CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

PURCHASER:

 

 

 

 

 

{Insert Purchaser’s name on line above}

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

Facsimile:

 

 

Email:

 

 

Purchaser Account Information:

 

 

Bank:

 

 

ABA #:

 

 

Account #:

 

 

Name/Attention:

 

 

Percentage Purchased:                                                       %

 

--------------------------------------------------------------------------------


 

ANNEX A
RULES OF CONSTRUCTION AND DEFINED TERMS

 

Unless the context otherwise requires, in this Annex A and otherwise in this
Royalty Right Agreement:

 

(a)                                 A term has the meaning assigned to it and an
accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP.

 

(b)                                 Where any payment is to be made, any funds
are to be applied or any calculation is to be made under this Royalty Right
Agreement on a day that is not a Business Day, unless this Royalty Right
Agreement otherwise provides, such payment shall be made, such funds shall be
applied and such calculation shall be made on the succeeding Business Day, and
payments shall be adjusted accordingly, including interest unless otherwise
specified.

 

(c)                                  Words of the masculine, feminine or neuter
gender shall mean and include the correlative words of other genders.

 

(d)                                 The definitions of terms shall apply equally
to the singular and plural forms of the terms defined.

 

(e)                                  The terms “include”, “including” and
similar terms shall be construed as if followed by the phrase “without
limitation”.

 

(f)                                   Unless otherwise specified, references to
an agreement or other document include references to such agreement or document
as from time to time amended, restated, reformed, supplemented or otherwise
modified in accordance with the terms thereof (subject to any restrictions on
such amendments, restatements, reformations, supplements or modifications set
forth in this Annex A or otherwise in this Royalty Right Agreement) and include
any Annexes, Exhibits and Schedules attached thereto.

 

(g)                                  References to any Law shall include such
Law as from time to time in effect, including any amendment, modification,
codification, replacement or reenactment thereof or any substitution therefor.

 

(h)                                 References to any Person shall be construed
to include such Person’s successors and permitted assigns (subject to any
restrictions on assignment, transfer or delegation set forth in this Annex A or
otherwise in this Royalty Right Agreement), and any reference to a Person in a
particular capacity excludes such Person in other capacities.

 

(i)                                     The word “will” shall be construed to
have the same meaning and effect as the word “shall”.

 

(j)                                    The words “hereof”, “herein”, “hereunder”
and similar terms when used in this Annex A or otherwise in this Royalty Right
Agreement shall refer to this Royalty Right Agreement as a whole and not to any
particular provision hereof or thereof, and Article, Section, Annex, Schedule
and Exhibit references herein and therein are references to Articles and

 

A-1

--------------------------------------------------------------------------------


 

Sections of, and Annexes, Schedules and Exhibits to, this Royalty Right
Agreement unless otherwise specified.

 

(k)                                 In the computation of a period of time from
a specified date to a later specified date, the word “from” means “from and
including” and each of the words “to” and “until” means “to but excluding”.

 

A-2

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the specified Person.  For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of Voting Stock, by contract
or otherwise, and “controlled” has a meaning correlative thereto.

 

“ARYMO ER™” means the product candidate referred to as ARYMO ER™ (whether
marketed under such name or any other name).

 

{FOR USE ONLY IN SECOND CLOSING DATE AGREEMENT:”ARYMO ER™ Product” means
(a) ARYMO ER™ and (b) any and all product improvements, additional claims, line
extensions, dosage changes and alternate delivery systems in respect thereof.}

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which banking institutions are authorized or required by Law to close in New
York City.

 

“Capital Stock” means: (a) in the case of a corporation, corporate stock or
shares; (b) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock; (c) in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited) and membership rights; and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; in each case to the extent
treated as equity in accordance with GAAP.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Confidential Information” means all information (whether written or oral, or in
electronic or other form) furnished before or after the date hereof concerning
the Purchaser or its Affiliates (including any of its equityholders), including
any and all information regarding any aspect of the Purchaser’s business,
including its owners, funds, strategy, market views, structure, investors or
potential investors.  Such Confidential Information includes any IRS Form W-9 or
W-8BEN (or any similar type of form) provided by the Purchaser to the Seller or
its Affiliates.  Notwithstanding the foregoing definition, “Confidential
Information” shall not include information that is (v) independently developed
or discovered by the Seller without use of or access to any information
described in the second preceding sentence, as demonstrated by documentary
evidence, (w) already in the public domain at the time the information is
disclosed or has become part of the public domain after such disclosure through
no breach of this Royalty Right Agreement, (x) lawfully obtainable from other
sources, (y) required to be disclosed in any document to be filed with any
Governmental Authority or (z) required to be disclosed by court or
administrative order or under securities Laws applicable to any party to this
Royalty Right Agreement or pursuant to the rules and regulations of any stock
exchange or stock market on which securities of the Seller or its Affiliates or
the Purchaser or its Affiliates may be listed for trading.

 

“Confidentiality Agreement” means a confidentiality agreement substantially in
the form of Exhibit E to the indenture dated as of August 31, 2016 among the
Seller, its subsidiaries as of

 

A-3

--------------------------------------------------------------------------------


 

such date and U.S. Bank National Association, as trustee and collateral agent,
or substantially in the form of the confidentiality agreement attached to
Schedule 2 to the Purchase Agreement.

 

“Equity Interests” means, with respect to any Person, all of the shares of
Capital Stock of (or other ownership, distribution or profit interests or
participations in) such Person, all of the warrants, options or other rights for
the purchase or acquisition from such Person of shares of Capital Stock of (or
other ownership, distribution or profit interests or participations in) such
Person and all of the other ownership, distribution or profit interests or
participations in such Person (including partnership, membership or trust
interests therein), whether voting or non-voting, and whether or not such
shares, warrants, options, rights or other interests or participations are
outstanding on any date of determination.  For the avoidance of doubt, Equity
Interests shall not include the Royalty Right.

 

{FOR USE ONLY IN FIRST CLOSING DATE AGREEMENT:”FDA” means the U.S. Food and Drug
Administration or any successor thereto.}

 

{FOR USE ONLY IN SECOND CLOSING DATE AGREEMENT:”First Sale Date” means the date
of first sale of the ARYMO ER™  Product by the Seller, any of its Affiliates or
the Seller’s licensees, sublicensees, assignees or transferees (or any of their
respective Affiliates) to an independent, unrelated third party.}

 

{FOR USE ONLY IN SECOND CLOSING DATE AGREEMENT:”First Sale Notice” has the
meaning set forth in Section 2.3 of this Royalty Right Agreement.}

 

“GAAP” means generally accepted accounting principles in effect in the United
States from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“IRS” means the U.S. Internal Revenue Service or any successor thereto.

 

“Laws” means, collectively, all international, foreign, federal, state and local
laws, statutes, treaties, rules, guidelines, regulations, ordinances, judgments,
orders, writs, injunctions, decrees, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

 

“Net Sales” means, with respect to any Product, the gross amount invoiced for
sales in the United States of such Product in arm’s length sales by the Seller,
any of its Affiliates or the Seller’s licensees, sublicensees, assignees,
transferees or other commercial partners or co-promoters (or any of their
respective Affiliates) to independent, unrelated third parties, less the

 

A-4

--------------------------------------------------------------------------------


 

following deductions from such gross amounts that are actually incurred,
allowed, accrued or specifically allocated: (i) credits, price adjustments or
allowances for damaged products (to the extent not covered by insurance),
defective goods, returns or rejections of such Product; (ii) normal and
customary trade, cash and quantity discounts, allowances and credits (other than
price discounts granted at the time of invoicing that have been already
reflected in the gross amount invoiced); (iii) chargeback payments, rebates and
similar allowances (or the equivalent thereof) granted to group purchasing
organizations, managed health care organizations, distributors or wholesalers or
to federal, state/provincial, local and other governments, including their
agencies, or to trade customers; (iv) any fees paid to any third party logistics
providers, wholesalers and distributors; (v) any freight, postage, shipping,
insurance and other transportation charges incurred by the selling Person in
connection with shipping such Product to third party logistics providers,
wholesalers and distributors and to customers; (vi) adjustments for billing
errors or recalls; (vii) sales, value-added (to the extent not refundable in
accordance with applicable Law), and excise taxes, tariffs and duties, and other
taxes (including annual fees due under Section 9008 of the United States Patient
Protection and Affordable Care Act of 2010 (Pub. L. No. 111-48) and other
comparable Laws), levied on, absorbed, determined or imposed with respect to
such sale (but not including taxes assessed against the income derived from such
sale); {FOR USE ONLY IN SECOND CLOSING DATE AGREEMENT: and} (viii) amounts
written off by reason of uncollectible debt, provided that if the debt is
thereafter paid, the corresponding amount shall be added to the Net Sales of the
period during which it is paid {FOR USE ONLY IN FIRST CLOSING DATE AGREEMENT:;
(ix) with respect to Net Sales of the SPRIX® Product only, royalties payable by
the Seller or any of its Subsidiaries to independent, unrelated third parties in
respect of the SPRIX® Product; and (x) with respect to Net Sales of the OXAYDO®
Product only, royalties payable by the Seller or any of its Subsidiaries to
independent, unrelated third parties in respect of the OXAYDO® Product}. Net
Sales, as set forth in this definition, shall be calculated applying, in
accordance with GAAP, the standard accounting practices the selling Person
customarily applies to other branded products sold by it or its Affiliates under
similar trade terms and conditions.

 

“Notes” means the 13% Senior Secured Notes of the Seller.

 

“Officer’s Certificate” means a certificate signed by the chief executive
officer, president, chief financial officer, any vice president, the controller,
the treasurer or the secretary of the Seller in his or her capacity as such an
officer.

 

{FOR USE ONLY IN FIRST CLOSING DATE AGREEMENT:”OXAYDO® Product” means (a) the
product referred to as OXAYDO® (whether marketed under such name or any other
name) and (b) any and all product improvements, additional claims, line
extensions, dosage changes and alternate delivery systems in respect thereof.}

 

“Person” means an individual, corporation, partnership, association, limited
liability company, unincorporated organization, trust, joint stock company or
joint venture, a Governmental Authority or any other entity.

 

“Product” means {FOR USE ONLY IN FIRST CLOSING DATE AGREEMENT:any SPRIX® Product
and any OXAYDO® Product}{FOR USE ONLY IN SECOND CLOSING DATE AGREEMENT:any ARYMO
ER™ Product}.

 

A-5

--------------------------------------------------------------------------------


 

“Purchase Agreement” means that certain purchase agreement dated August 31, 2016
to which the Seller and the Purchaser (or an Affiliate thereof), among others,
are party.

 

“Purchaser” has the meaning set forth in Section 2.1 of this Royalty Right
Agreement.

 

“Purchaser Account” means the account described as such on the signature
page hereto, as such account may be changed by the Purchaser in its sole
discretion from time to time (including in connection with any Transfer of the
Royalty Right in accordance with Section 2.6) upon five Business Days’ prior
written notice to the Seller in accordance with Section 6.1 of this Royalty
Right Agreement.

 

“Report” has the meaning set forth in Section 2.2(a) of this Royalty Right
Agreement.

 

{FOR USE ONLY IN FIRST CLOSING DATE AGREEMENT:”Required Approval Date” means
June 30, 2017.}

 

“Royalty Right” means the right to receive the Royalty Right Payment Amounts
pursuant to, and subject to the terms and conditions of, this Royalty Right
Agreement.

 

“Royalty Right Agreement” means this royalty right agreement to which this Annex
A is attached and made part.

 

“Royalty Right Payment Amount” means, with respect to any Royalty Right Period,
the product of (a) the Royalty Right Percentage multiplied by (b) Net Sales of
the Product during such Royalty Right Period.

 

“Royalty Right Payment Date” means each March 20 and September 20 during the
Royalty Right Term {FOR USE ONLY IN FIRST CLOSING DATE AGREEMENT:(but not any
such date that is earlier than March 20, 2017)}{FOR USE ONLY IN SECOND CLOSING
DATE AGREEMENT:(but not any such date falling in the same calendar quarter as
the First Sale Date)} and the first March 20 following the end of the Royalty
Right Term.

 

“Royalty Right Percentage” means the product of (a) 0.015 multiplied by (b) the
percentage set forth on the signature page hereto.

 

“Royalty Right Period” means the two full calendar quarters preceding the
applicable Royalty Right Payment Date {FOR USE ONLY IN SECOND CLOSING DATE
AGREEMENT:(or, in the case of the first such Royalty Right Payment Date, the
period beginning on the First Sale Date and ending on the last day of the
completed calendar quarter preceding such Royalty Right Payment Date)}.

 

“Royalty Right Term” means the period commencing on {FOR USE ONLY IN FIRST
CLOSING DATE AGREEMENT:July 1, 2016}{FOR USE ONLY IN SECOND CLOSING DATE
AGREEMENT:the First Sale Date} and ending on {FOR USE ONLY IN FIRST CLOSING DATE
AGREEMENT:(a) December 31, 2019 if ARYMO ER™ has not been approved by the FDA on
or before the Required Approval Date or (b) December 31, 2020 if ARYMO ER™ has
been approved by the FDA on or before the Required Approval Date}{FOR USE ONLY
IN SECOND CLOSING DATE AGREEMENT:December 31, 2020}.

 

A-6

--------------------------------------------------------------------------------


 

“Seller” has the meaning set forth in the preamble to this Royalty Right
Agreement.

 

{FOR USE ONLY IN FIRST CLOSING DATE AGREEMENT:”SPRIX® Product” means (a) the
product referred to as SPRIX® (ketorolac tromethamine) Nasal Spray (whether
marketed under such name or any other name) and (b) any and all product
improvements, additional claims, line extensions, dosage changes and alternate
delivery systems in respect thereof.}

 

“Subsidiary” means, with respect to any Person, (a) any corporation, association
or other business entity (other than a partnership, joint venture, limited
liability company or similar entity) of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time of determination owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, and (b) any partnership, joint venture, limited
liability company or similar entity of which (i) more than 50% of the capital
accounts, distribution rights, total equity and voting interests or general and
limited partnership interests, as applicable, are owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (ii) such Person or
any Subsidiary of such Person is a controlling general partner or otherwise
controls such entity. For purposes of clarity, a Subsidiary of a Person shall
not include any Person that is under common control with the first Person solely
by virtue of having directors, managers or trustees in common and shall not
include any Person that is solely under common control with the first Person
(i.e., a sister company with a common parent).

 

“Successor Company” has the meaning set forth in Section 3.1 of this Royalty
Right Agreement.

 

“Tax Exemption Form” has the meaning set forth in Section 2.2(b) of this Royalty
Right Agreement.

 

“Transfer” means sell, assign, transfer, pledge, hypothecate, encumber, gift or
in any other manner dispose of.

 

“U.S.” or “United States” means the United States of America, its 50 states,
each territory thereof and the District of Columbia.

 

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that are at the time outstanding and entitled to vote generally (without
regard to the occurrence of any contingency) in the election of the board of
directors or similar governing body of such Person or any duly authorized
committee thereof.

 

A-7

--------------------------------------------------------------------------------